Citation Nr: 1410333	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-37 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the Veteran's period of service from July 26, 1986, through January 31, 1990, was honorable for VA purposes.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to January 1991, for which he received a discharge under other than honorable conditions.

An August 1990 VA administrative decision held that the Veteran's discharge for the period from July 26, 1983, through 5, 1986, was considered to be honorable for VA purposes.  His service for the period from July 26, 1986, through January 31, 1990, was considered to have been terminated by dishonorable conditions for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied service connection for posttraumatic stress disorder (PTSD) and asthma.

This case was previously before the Board in February 2013 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been compliance with the remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Appeals Management Center (AMC) apparently returned the claims file directly to the Board without consideration of the February 2013 remand development being accomplished.  There is no evidence in the claims file, temporary claims file, Virtual VA, or Veterans Benefits Management System (VBMS) that any development was completed.  Thus, the claims file must be returned to the AMC for the ordered development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed in the February 2013 remand, the record reflects that the Veteran requested a discharge for the good of the service to avoid a court martial for several offences.  The Veteran contends that he had PTSD at that time of his behavior.  The Veteran submitted service treatment records showing that in October and November 1988 he received counseling from the Social Work Service at the United States Army Hospital (USAH) at Vicenza.  These records additionally show that the Veteran's case record was maintained at the Social Work Service.  The Veteran's service treatment records also reflect that he received counseling in August 1989 from the Social Work Service at the USAH at Vicenza, and that his case record was maintained at the Social Work Service.

The Veteran's service treatment records associated with the record before the Board do not include any records from the Social Work Service at the USAH at Vicenza.  The Veteran's in-service mental health treatment records are procurable evidence relating to the period involved that must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Using all possible sources, obtain copies of all available records of the Veterans mental health treatment at the Social Work Service at the USAH at Vicenza.

Document the efforts made to obtain these records along with any negative responses.  If no records can be obtained the claims file must indicate this fact.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


